            Case 5:21-cv-02625-JFL Document 9 Filed 07/20/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

DAVID YATES,                        :
                  Plaintiff,        :
                                    :
            v.                      :                       No. 5:21-cv-02625
                                    :
MAJEED KASSEM and 3M TRUCKING, :
LLC,                                :
                  Defendants.       :
____________________________________

                                            ORDER

       AND NOW, this 20th day of July, 2021, upon consideration of Defendants’ Motion to

Dismiss the Complaint in this matter, see ECF No. 3, and for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Defendants’ Motion to Dismiss, ECF No. 3, is GRANTED.

       2.      Plaintiff’s Complaint, ECF No. 1-5, is DISMISSED, with prejudice.

       3.      This case is CLOSED.

                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                                 1
                                              072021
